Title: Abigail Adams to Elizabeth Smith Shaw, 21 November 1786
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My Dear sister
      London November 21 1786
     
     Mr Sparhawk calld upon us a Day or two ago, and deliverd me your kind Letter of: july the 20th. It was of a latter date than any I had received from you tho near four months old. It was a little unfortunate for the Gentleman that mr Adams enterd immediately into an inquiry of him, respecting the State and commerce of the Massachusetts, of which be sure the Gentleman drew a most gloomy picture, and finishd the whole by saying; that the people in the united States were as much oppressed by taxes as they were in Europe. This being so wholy groundless it roused the quick feelings of mr A. who replied a little warmly—give me leave to tell you Sir, that people who hold this language, betray a total ignorance of the Subject. Name the article in this Country, even to the light of Heaven, the air you Breath and the water you drink, which is not taxed? Loaded down with accumulated burdens is this Free people. Yet the whole is not Sufficient to pay even the interest of the National Debt, and the Charges of government. Mr Pitts Surpluss is a vision, and new methods of taxation must be devised. Pray are our Farmers perishing in the midst of plenty, as in Ireland, are our Fishermen Starving? cannot the labourer find a subsistance? or has the price of labour fallen to 6 pence and subsistance risen to a shilling? or is it only trade that languishes? Thank God that necessity then will oblige those who have lived Luxuriously at the expence of others, and upon property which was not their own, to do so no longer. There is not a Merchant in England France or Holland, with capitals which could buy fifty of our most oppulent Merchants, that lives at half the expence which I have been informd many of ours run into during the War and Since.
     By this time I had got into that part of your Letter which informd me that mr Sparhawk had been unfortunate in buisness. I knew mr Adams was a perfect Stranger to this and could design nothing against the Gentleman but Still I felt pained for him, as I presumed he had never had such a lesson before. He drew in his horns and was more upon his gaurd the remainder of the time. We ask’d him to dine with us the Next day but he was engaged. Mr Adams will return his visit, and then we Shall send him a card of invitation. In his Manners and address he appears much of a Gentleman, but his domestick conduct will allways make me regard him as an unhappy Man. His Brother lives here in affluence and splendour.
     We have had an other of your Parishoners to visit us, mr Blodget, a queer Soul you know, but a very great admirer of you. He has a project in his Head for rasing the Royal George, and has sent proposals to the Lords of the admirality and Lord How was inquiring his character of mr Adams the other day at the Levee, from which circumstance I fancy he is attended to. But if he does not accomplish this, he is determined to travel through the different counties in England, and collect as much knowledge of agriculture as he possibly can, and by that he may render service to his own Country. He has a real good understanding, tho little cultivated.
     The accounts you gave me of the Singing of your Birds and the prattle of your children entertaind me much. Do you know that European Birds have not half the melody of ours, nor is their fruit half so sweet, or their flowers half so Fragrant, or their Manners half so pure, or their people half So virtuous. But keep this to yourself, or I shall be thought more than half deficient in understanding and taste. I will not dispute what every person must assent to, that the fine Arts Manufactories and agriculture have arrived to a great degree of maturity and perfection. But what is their age? what their individual Riches when compared with us? Far removed from my mind may the National prejudice be, of conceiving all that is good and excellent comprized within the narrow compass of the united States. The Unerversal Parent has dispenced his Blessings through out all creation, and tho to some he hath given a more goodly Heritage than others, we have reason to believe that a general order and harmony is mantained by apportioning each their proper station. Tho Seas Mountains and Rivers are geographical boundaries, they contract not the benevolence and good will of the Liberal mind which can extend itself beyond the limits of Country and kindred and claim fellowship with Christian jew or Turk. What a lesson did the great Author of our Religion give to mankind by the Parable of the Jew and Samaritan, but how little has it been regarded. To the Glory of the present age, they are shaking off that narrow contracted Spirit of preistcraft and usurpation; which has for so many ages tyranized over the minds of Mankind; and deluged the World in Blood. They consider Religion not as a State Stalking Horse, to raise Men to temporal power and dignity, but as a wise and benevolent System calculated to Still the Boisterous passions, to restrain the Malevolent ones to curb the ambitions, and to harmonize man­kind to the temper of its great Author who came to make peace, and not to destroy. The late act of toleration pass’d by Virgina is Esteemed here as an example to the World.
     Captain Folger by whom I wrote you is I hope arrived safe captain Cushing will make a winters voyage of it I fear. We are now really in the Gloomy Month of November Such as I have heard it described, but did not last year experience. Now we have it, all smoke fog and darkness, and the general mourning for the Princess Amelia adds to the Gloom of the Scene. I was yesterday at the drawing room for the first time Since her Death, and tho I cannot Say all faces gatherd Blackness, all bodies appeard so. As she had given her fortune to her German Nephews it would have been absurd to have shewn any appearence of Grief. Poor John Bull is vastly angry and mortified. Had it been given to the Prince of Wales, his liberal hand would soon have pourd forth the golden Shower, and as his Aunt acquired it all in this Nation, here it ought to have remained, Says john. But he cannot alter it, so he vents himself as usual in abuse and bellowing. Yours most tenderly
     
      A Adams
     
    